DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 
Claims 1 is directed to an abstract idea. Under Step 1, the claim is directed to a process.
Under Step 2A, Prong One, the claim is directed to an Abstract idea because:
The step of “determining a sensitivity value for one or more sensors of a batch of in vivo analyte sensors” does not positively recite a particular machine that that determines a sensitivity value for one or more sensors of a batch of in vivo analyte sensors, The specification, paragraph [0099], teaches that the current sensitivity may be determined by taking a ratio of the current glucose sensor value and the detected glucose value, which is directed towards mathematical relationships.  
 The step of “determining a sensitivity variation for the one or more sensors of the batch of in vivo analyte sensors” is a mental process because a person can observe a variation of the sensitivity of the sensors (see specification paragraph [0109]).

The step of “performing an inversion on each of the plurality of measurement sets to generate a corresponding plurality of formation profiles; applying a first filter to each of the formation profiles to generate a first profile cluster; applying a second filter to each of the formation profiles to generate a second profile cluster” directed to a process using data manipulation and mathematical relationships since applying the first filter to each of the formation profiles to generate the first profile cluster is converting each of the formation profiles (i.e. data) into a frequency-domain to produce a corresponding plurality of frequency profiles (i.e. data); and applying a frequency filter to each of the frequency profiles  (i.e. data). There is no transformation or reduction of a particular article to a different state or thing, the claim does not recite additional elements that integrate the judicial exception into a practical application.
Under Prong Two of Step 2B, the claim does not recite additional elements that integrate the judicial exception into a practical application. 
The claim recites additional elements/steps such as “receiving a plurality of measurement sets, wherein each measurement set comprises electromagnetic field data associated with a geologic formation; performing an inversion on each of the plurality of measurement sets to generate a corresponding plurality of formation profiles”, which is considered to be insignificant extra solution data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does 
  There is no transformation or reduction of a particular article to a different state or thing, the claim does not recite additional elements that integrate the judicial exception into a practical application.
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea itself.
Dependent claims 2-7 when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims amount to significantly more than the judicial exception.

Claim 8 is directed to an abstract idea for the same rationales as claim 1.
Dependent claims 9-14 when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims amount to significantly more than the judicial exception.

Claim 15 is directed to an abstract idea for the same rationales as claim 1.
The additional element of “non-transitory, computer-readable media having instructions encoded thereon, the instructions, when executed by a processor” is recited at a high level of generality and is recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized 
Dependent claims 16-20 when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims amount to significantly more than the judicial exception.

                                   Examiner’s Notes
3.	 The closest prior art, Hakvoort et al. (Patent No. 6,098,019) teaches a method of determining electric resistivity of an earth formation surrounding a wellbore filled with a wellbore fluid, is provided, which method comprises: operating a resistivity logging tool in the wellbore so as to provide a plurality of resistivity logs (FLG1, . . . , n) of the earth formation for different radial intervals (1, . . . , n) relative to the wellbore; for each radial interval (k), selecting a modelled resistivity profile (Rmodk); inputting the modelled resistivity profiles (Rmod1, . . . , n) to a logging tool simulator so as to provide for each radial interval (k) a modelled resistivity log (MLGk) having a depth of investigation corresponding to the radial interval (k); for each radial interval (k) updating the modelled resistivity profile (Rmodk) in dependence of an observed deviation of the resistivity log (FLGk) from the modelled resistivity log (MLGk); and repeating the steps until for each radial interval (k) the difference between the resistivity log (FLGk) and the corresponding modelled resistivity log (MLG) is below a selected threshold value, but fails to anticipate or render obvious a method for generating a wellbore resistivity map, the method including the steps of: performing an inversion on each of the plurality of measurement sets to generate a corresponding plurality of formation profiles; applying a first filter to each of the formation 

Prior art
4.	The prior art made record and not relied upon is considered pertinent to applicant’s disclosure:
Lu et al. [‘719] discloses a method for suppressing measurement system signature, or artifacts, that arise when controlled source electromagnetic survey data are inverted to obtain a resistivity image of a subsurface region. The method involves identifying regions (47) where the image has low or rapidly varying sensitivity to data acquired by a given receiver, typically regions close to and under the given receiver. Then, in the iterative inversion process where a resistivity model is updated to minimize an objective function, the model update is modified (48) to reduce the impact of such low sensitivity regions on the update.
Wu et al. [‘058] disclose a method to determine a formation property of a subsurface formation. A downhole logging tool having two or more tri-axial antennas is provided and used to obtain azimuthally sensitive data. Borehole correction is performed on the obtained data and a ZD-inversion is performed on the borehole corrected data for all antenna spacing groups. A formation indicator flag is determined and, depending on the determined formation indicator flag, a 1D-axial inversion and/or a 1D-radial inversion is performed over selected zones, or neither is performed. The best ZD-inversion results are selected and the 1D-axial inversion results and/or the 1D-radial inversion results, if any, are combined with the selected best ZD- inversion results to form a composite inversion result. The formation property of the subsurface formation is determined using the composite inversion result.
MacGregor et al. [‘475] disclose a method of analyzing controlled source electromagnetic (CSEM) survey data to determine probability density functions (PDFs) for values of an electromagnetic parameter at locations in a subterranean region of interest, the method including the steps of: (a) providing structural information for the subterranean region; (b) identifying structural features in the subterranean region based on the structural information; (c) assigning an initial probability density function (PDF) for values of the electromagnetic parameter in each of the structural features; (d) generating a plurality of subterranean models specifying a value for the electromagnetic parameter in each of the structural features, the models being obtained by statistical sampling of the respective PDFs; (e) identifying a subset of the subterranean models which are determined to meet an acceptance criterion; (f) changing the PDF for each structural feature based on a distribution of values for the electromagnetic parameter in the subset of subterranean models identified in step (e) so as to generate replacement PDFs for each of the structural features; and (g) iteratively performing steps (d), (e) and (f) a number of times so as to generate a final PDF for values of the electromagnetic parameter for each of the structural features identified in the subterranean region of interest, whereby the PDFs used in step (d) of one iteration are based on the replacement PDUs obtained in step (f) of a previous iteration.
   
 Contact information
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED CHARIOUI whose telephone number is (571)272-2213.  The examiner can normally be reached Monday through Friday, from 9 am to 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Mohamed Charioui
/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857